                                     4:19-cv-04047-CSB # 11         Page 1 of 1
                                                                                                            E-FILED
Judgment in a Civil Case (02/11)                                             Tuesday, 21 January, 2020 11:52:06 AM
                                                                                       Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                     for the
                                            Central District of Illinois

Andrew R. Brown                                      )
                                                     )
                    Plaintiff,                       )
                                                     )
                               vs.                   )        Case Number: 19-4047
                                                     )
Rock Island County Jail, MEND
Correction Care.                                     )
                                                     )
                    Defendants.                      )

                                        JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.                     The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                        This action came before the Court, and a decision has
been rendered.

     IT IS ORDERED AND ADJUDGED that this case is dismissed without prejudice under
28 U.S.C. 1915A(b)(1) for failure to state a federal claim on which relief may be granted.

Dated: 1/21/2020

                                                              s/ Shig Yasunaga
                                                              Shig Yasunaga
                                                              Clerk, U.S. District Court
